DETAILED ACTION
Claims 1-5, 7, 9-14, and 16-22 as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the buckle member is secured within a securing hole of the retaining guard when the buckle member is already received within the retaining arch. Connection with the one or more pegs should be established.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zutis (US 8,925,156) in view of Funo et al. (US 2008/0115346).
Regarding claim 1, Zutis discloses an apparatus comprising:
a buckle member (320) configured to removably connect to a reciprocal buckle member (310), the buckle member comprising a collar defining an opening configured to receive the reciprocal buckle member (Fig. 3 as shown); and
a retaining guard (100) that couples to the buckle member, the retaining guard comprising a base (110) and a retaining arch (130) that together define a passage for receiving the retaining the collar of the buckle member (Fig. 1 as shown), a longitudinal length of the base being greater than a length of the retaining arch (Fig. 3 as shown),
wherein the retaining guard is configured to reduce a potential of pinching as the buckle member connects to and disconnects from the reciprocal buckle member by providing a barrier where the buckle member and the reciprocal buckle member connect (Figs. 3 and 4 as shown),
wherein the longitudinal lengths are measured in the direction that the reciprocal buckle member is received by the opening (Figs. 3 and 4 as shown), and
wherein the retaining arch extending from the base and connected to a crossbeam, wherein the passage is defined between the base and the retaining arch.

Zutis further fails to disclose one or more pegs extending from a surface. Funo et al. teach pegs (20).
From this teaching of Fumo et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to include pegs when being able to mount the buckle to a sheet product is desired as demonstrated in Fumo et al.

Regarding claim 2, Zutis further discloses wherein the buckle member comprises at least one opening formed through a lateral portion, wherein the at least one opening is configured to receive at least one button of the reciprocal buckle member (Fig. 4 as shown).

Regarding claim 4, Zutis further discloses wherein the buckle member comprises one or more recessed areas that are configured to retain one or more portions of the retaining guard (Fig. 4 shows wherein the opening for the lateral portions also accommodates the retaining arch).



Regarding claim 12, Zutis further discloses wherein the buckle member is formed of a first material and the retaining guard is formed of a second material that differs from the first material (Column 3, lines 23-26 describe materials that the buckle member cannot be constructed of).

Regarding claim 13, Zutis further discloses wherein the second material is softer than the first material (Column 3, lines 23-26).

Regarding claim 21, Zutis further discloses wherein the retaining guard is configured to reduce a potential of pinching as the buckle member connects to and disconnects from the reciprocal buckle member by providing a barrier adjacent the at least one opening of the lateral portion (the base 110 provides the required barrier to lateral openings).

Response to Arguments
Applicant's arguments filed 31 August 2021 have been fully considered but they are not persuasive. Examiner has updated the rejection with a teaching reference that addresses the missing pegs as shown above.

Allowable Subject Matter
Claims 3, 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 16, 17-20 and 22 are allowed.
Reasons for allowance of claims 17-20 as indicated in the Office Action mailed 13 April 2021 are incorporated herein.
Regarding claims 14, 16 and 22, Applicant’s remarks on page 8 of the reply filed 31 August 2021 are incorporated herein as reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previous indication of allowability has been updated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        


/Robert Sandy/Primary Examiner, Art Unit 3677